El Juez Asociado Señor Wole
emitió la opinión del tribunal.
En noviembre 25 de 1936 Guillermo Garáu Pascual inició un procedimiento ejecutivo sumario ante la Corte de Distrito de Guayama contra Félix Cotto Vargas, Dolores Cotto Vargas y la sucesión desconocida de Valentina Cotto Vargas, con *568el objeto de recobrar el importe de un préstamo hipotecario otorgado por Valentina Cotto Vargas por escritura de 8 de diciembre de 1928. En el curso ordinario de los procedi-mientos la corte expidió una orden de venta, y en cumpli-miento de la misma el márshal señaló el 30 de marzo de 1937 para celebrar la subasta. En marzo 12 del referido año los demandados solicitaron se dejara sin efecto la orden de venta, fundados en que aunque el procedimiento se había iniciado el 25 de noviembre de 1936, no se había dado cumplimiento a las disposiciones de la Ley núm. 81 de mayo 13 de 1936 (Leyes de ese año, págs. 433, 437). La parte pertinente de esa ley lee como sigue:
"Los acreedores que tengan inscrito su derecho con anterioridad a la ley vigente podrán optar por este procedimiento sumario; mas cuando los títulos de sus créditos no expresen la conformidad del deudor con un precio determinado para la subasta, habrán de acre-ditar esta conformidad,1 consignada en documento público, o pedir el justiprecio, con arreglo a la Ley de Enjuiciamiento Civil, para preparar el anuncio de la subasta; entendiéndose siempre aplicables las reglas de esta sección, que señalan el tipo mínimo para salva-guardar las responsabilidades preferentes. Las diligencias para el nombramiento de perito se practicarán al verificarse el requerimiento de pago y se entenderán con las mismas personas con quienes aquél deba formalizarse.”
Los demandados sostenían que en la escritura no se fijaba el valor de la finca hipotecada y que no se había seguido nin-guno de los métodos prescritos anteriormente para corregir esa omisión. Luis Janer, como juez sustituto, con fecha 29 de marzo de 1937 declaró con lugar la moción de los deudores y procedió'a anular todo el procedimiento. Al solicitarse la reconsideración ante el juez en propiedad, Gabriel Castejón, esta orden fué revocada y se decretó que el procedimiento con-tinuara hasta su terminación. Esta última orden, que fué apelada para ante este tribunal, estaba fechada el 1 de mayo de 1937. La apelación fué desestimada por nosotros1 el 3 de noviembre de 1937 debido a que de acuerdo con la ley la orden *569era inapelable (ante, pág. 215). Uno de los demandados, Dolores Cotto Vargas, radicó entonces el presente recurso de certiorari con feclia 11 de noviembre de 1937 y el auto fue expedido al día siguiente.
Ante nos existen dos cuestiones importantes para su de-terminación. Una se refiere a si se puede permitir que se in-terrumpa o suspenda un procedimiento ejecutivo sumario por una razón no expresada en el artículo 175 del Reglamento para la Ejecución de la Ley Hipotecaria, y la otra envuelve la inter-pretación de varias disposiciones legislativas y su efecto.
Antes de 1893 un acreedor hipotecario no necesitaba hacer una previa tasación o valoración de la propiedad en la escritura. Sin embargo, el artículo 127 de la Ley Hipotecaria de 1893 disponía que se hiciera tal tasación, y el artículo 175 del Reglamento proveía la manera de subsanar tal omisión en las hipotecas constituidas con anterioridad a dicho estatuto si las mismas iban a ser ejecutadas sumariamente. Entonces vino la ley de marzo 9, 1905 (Comp. 5295-5303), y prescribió la forma en que se debían satisfacer las sentencias. Desde 1905 hasta 1931 era innecesario que los acreedores garantizados y los deudores acordaran en la escritura de hipoteca, o posteriormente, el precio que debía fijarse a la propiedad hipotecada. En 1931 la Legislatura aprobó la Ley núm. 69 de 1931 (Leyes de ese año, pág. 433), que reenactó el artículo 127 de la Ley Hipotecaria en el sentido de exigir nuevamente que en las escrituras de hipoteca se hiciera constar el valor que debía fijársele a las fincas en la primera subasta, y lo enmendó en el sentido de exigir más de una subasta. Como resultado de esta ley, que este tribunal, en el caso de Iglesias v. Registrador, 43 D.P.R. 19, decidió era prospectiva, se resolvió más tarde que si se otorgaba una hipoteca con posterioridad a la aprobación de esa ley, sin hacer constar el valor de la finca, el único remedio del acreedor era acudir a un pleito ordinario en ejecución de hipoteca y que estaba impedido de recurrir al procedimiento sumario. Emanuelli v. Corte de Distrito, 49 D.P.R. 775.
*570La ley de 1936 (núm. 81, supra), de la que ya hemos citado,, suscitó la verdadera duda o conflicto en que hubo divergencia de criterio entre los dos jueces de la corte inferior. El Juez' Janer resolvió que la ley estaba concebida en términos muy generales y que comprendía cualesquiera contratos de hipo-teca entonces existentes. El Juez Castejón decidió que la ley-de 1936 era de naturaleza transitoria y que su objeto era ofre-cer a aquellos acreedores que tuvieran hipotecas inscritas con anterioridad a la Ley Hipotecaria de 1893 (sic) la oportuni-dad de acudir al procedimiento ejecutivo sumario, si así lo* deseaban.
Hemos leído cuidadosamente las leyes de 1931 y 1936 e-interpretado su aprobación en el sentido de expresar la in-tención legislativa de poner en vigor un sistema completo' para la valoración de propiedades antes de su venta, en forma algo similar a la existente entre 1893 y 1905. Cree-mos que la ley de 1936 comprende toda hipoteca inscrita con anterioridad a su aprobación. Además, somos del criterio' de que la ley es retroactiva y que meramente afecta el pro-cedimiento a seguirse en el ejecutivo sumario, cuando la es-critura no expresa el precio mínimo en que debe venderse-la finca en la primera subasta. Tal interpretación conduce a que se establezca un procedimiento uniforme para todos-ios ejecutivos sumarios.
La duda principal que hemos tenido es si al deudor hipo-tecario debe permitírsele que acuda al recurso de certiorari en vez de al remedio ordinario concedídole por el artículo-175 del Reglamento para la Ejecución de la Ley Hipoteca-ria, o sea a un pleito plenario. De ordinario este Tribunal no ha puesto ni pondrá obstáculo alguno a los procedimien-tos ejecutivos sumarios iniciados de conformidad con la Ley Hipotecaria, mas la cuestión envuelta es de tal magnitud que-su resolución trazará el curso a seguir en innumerables liti-gios futuros, y como estamos convencidos de que el procedi-miento ejecutivo puede ser anulado por haberse dejado de *571hacer una tasación con anterioridad a la venta, no creemos que debe obligarse al deudor a instruir nn recurso ordinario.
Por tanto, se emula la orden dictada por <el Juez Castejón con fecha 1 de mayo de 1937, y la orden dictada por el Juez Jomer el 29 de marzo del mismo año es igualmente amulada en tanto en cnamto declara nulo y sm efecto legal algumo desde su principio el procedimiento ■ejecutivo, y se dev7oelve el caso para ulteriores procedimientos de conformidad con las disposiciones del •artículo 175 del Beglammto para la Ejecución de la Ley Hipotecaria, según 'fué enmendado por la Ley núm. 81 de 1936.
El Juez Asociado Señor Córdova Dávila no intervino.